tam-105916-98 index numbers internal_revenue_service national_office technical_advice_memorandum aug taxpayers taxpayer's address years involved conference held foreign_country date amount a year amount b year amount a amount o u amount m h amount y year this memorandum is in reply to your request for technical_advice dated date taxpayers husband and wife are u s citizens who have facts lived and worked in foreign_country since date cash_basis calendar_year taxpayers for purposes of foreign taxpayers are y r dollar_figure o country income_tax taxpayers are cash_basis taxpayers and use a fiscal_year that begins on april and ends on the following april taxpayers' foreign_earned_income consists principally of salary received throughout the year in foreign_earned_income in year described as a tax equalization payment was attributable to services performed in foreign_country in year in year taxpayers excluded amount c from income under sec_911 of the internal_revenue_code and paid amount d in foreign_country income taxes income and excluded amount f in year taxpayers received amount e in foreign earned taxpayers received amount -a of that amount amount b the examiner proposes that under sec_1_911-6 l of the income_tax regulations the disallowance of the foreign_tax_credit consists only of amount a total foreign_earned_income received in year less amount b foreign_earned_income attributable to services performed in year because amount b though received in year was earned in year the denominator of the formula for the examiner cites sec_911 a of the code which defines the term foreign_earned_income as amounts received by an individual from sources within a foreign_country attributable to services performed while the individual was a qualified_individual and sec_1_911-3 of the regulations which provides that foreign_earned_income is considered earned in the taxable_year in which the individual performed the services giving rise to the income is not within the definition of foreign_earned_income for purposes of determining the denominator of the sec_911 disallowance fraction in year because amount b to year the examiner proposes that amount b is attributable sec_911 b a of the code is also cited it provides for purposes of determining the limitation on the that exclusion amounts received are considered received in the taxable_year in which the services to which the amounts are attributable are performed requires that amount b must be considered received in year so excluded from the denominator of the disallowance fraction in year is proposed that this rule it and if the numerator of the fraction remains the same then decreasing the amount of the denominator results in a larger fraction and so a larger amount of foreign tax attributable to the excluded income creditable_foreign_tax for year this would reduce the amount of taxpayers' 19991rg6 o g e g t e v issue whether taxpayers correctly included foreign_earned_income earned in year but received in year their foreign_tax_credit disallowance fraction for year in the denominator of discussion law sec_911 of the code provides that a qualified_individual may elect to exclude the individual's foreign_earned_income and the housing_cost_amount from the individual's gross_income for the taxable_year sec_911 a of the code provides that t he term foreign_earned_income with respect to any individual means the amount received by such individual from sources within a foreign_country or countries which constitutes earned_income attributable to services performed by such individual during the period that such individual was a qualified_individual sec_911 a of the code limits the amount of the sec_911 b provides for purposes of exclusion applying subparagraph a amounts received shall be considered received in the taxable_year in which the services to which the amounts are attributable are performed sec_911 of the code provides that no deduction or exclusion_from_gross_income under subtitle a or credit against the tax_imposed_by_chapter_1 including any credit or deduction for taxes paid_or_accrued to a foreign_country or possession_of_the_united_states shall be allowed to the extent the deduction exclusion or credit is properly allocable to or chargeable against amounts excluded from gross_income under sec_911 a sec_1_911-6 of the regulations provides in part to determine the amount of disallowed foreign taxes multiply the foreign tax imposed on foreign_earned_income as defined in sec_1_911-3 received or accrued during the taxable_year by a fraction the numerator of which is amounts excluded under sec_911 in such taxable_year less deductible expenses properly allocated to such amounts see paragraphs a and of this section and the denominator of which is foreign_earned_income as defined in sec_1 a received or accrued during the taxable_year less deductible expenses properly allocated or apportioned thereto b sec_1_911-3 of the regulations restating sec_199 of the code defines foreign_earned_income as earned b a income as defined in sec_1_911-3 of the regulations from sources within a foreign_country that is earned during a period for which the individual qualifies to make an election further elaborates it it is attributable to services performed by an earned_income is from sources within a foreign_country if individual in a foreign_country or countries the place of receipt of earned_income is immaterial in determining whether earned_income is attributable to services performed in a foreign_country or countries sec_911 of the code and sec_1_911-3 of the regulations provide in general that the term earned_income means wages salaries professional fees received as compensation_for_personal_services actually rendered and other_amounts sec_1_911-3 of the regulations provides in part if income is for purposes of determining the foreign_earned_income is considered to be earned in the taxable_year in which the individual performed the services giving rise to the income earned in one taxable_year and received in another taxable_year then amount of foreign_earned_income that the individual may exclude under sec_911 the individual must attribute the income to the taxable_year in which the services giving rise to the income were performed thus any reimbursement would be attributable to the taxable_year in which the services giving rise to the obligation to pay the reimbursement were performed not the taxable_year in which the reimbursement was received for example tax equalization payments are normally received in the year after the year in which the services giving rise to the obligation to pay the tax equalization payment were performed such payments will almost always have to be attributed to the prior year foreign_earned_income attributable to services performed in a preceding_taxable_year shall be excludable from gross_income in the year of receipt only to the extent such amount could have been excluded under paragraph d had such amount been received in the preceding_taxable_year will be determined on the basis of all the facts and circumstances the taxable_year in which income is attributable in the preceding_taxable_year therefore sec_1_911-3 of the regulations provides that foreign_earned_income may be excluded only to the extent of the limitation of sec_1_911-3 which defines the limitation as the amount of foreign_earned_income for a taxable_year which may be excluded under sec_911 of the code sec_1_911-3 of the regulations provides ordering that section provides rules for applying the limitation generally that foreign_earned_income that is earned in one year and received in another year shall be applied to the sec_911 limitation for the year in which it was earned on a year by year basis the individual chooses in any order that sec_1_911-6 i of the regulations provides that the term taxable_year means the individual's taxable_year for u s tax purposes taxable_year within the individual's u s taxable_year and excludes the portion of any foreign taxable_year not within the individual's u s taxable_year such term includes the portion of any foreign sec_1_911-6 ii of the regulations provides that for purposes of determining the amount of foreign taxes disallowed foreign taxes imposed on foreign_earned_income shall be deemed to accrue on a pro_rata basis to income as the income is received or accrued apportioned to the taxable_year during which the income is received or accrued the taxes so accrued shall be sec_1_911-6 iii of the regulations provides that the disallowance of foreign taxes under paragraph c affect the time for claiming any deduction or credit for foreign taxes paid amount of taxes considered paid_or_accrued to the foreign_country rather the disallowance shall affect only the shall not sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_901 of the code generally allows a credit against the tax_imposed_by_chapter_1 subject_to the limitation of sec_904 excess profits taxes paid_or_accrued during the taxable_year to any foreign_country or possession_of_the_united_states for the amount of any income war profits and sec_905 of the code provides that the sec_901 credit may method_of_accounting employed in keeping his books be taken in the year in which the foreign taxes accrued at the option of the taxpayer and irrespective of the sec_1_905-1 of the regulations provides in part i i 19e9l8055 the credit for taxes provided in subpart a sec_901 and following part iii subchapter_n chapter of the code may ordinarily be taken either in the return for the year in which the taxes accrued or in which the taxes were paid dependent upon whether the accounts of the taxpayer are kept and his returns are filed using an accrual_method or using the cash receipts and sec_905 allows the disbursements method taxpayer at his option and irrespective of the method_of_accounting employed in keeping his books to take such credit for taxes as may be allowable in the return for the year in which the taxes accrued analysis taxpayers are cash_basis taxpayers it is believed that they also claim their foreign tax_credits on a cash_basis sec_1_911-6 of the regulations by its terms the denominator is foreign_earned_income received during the taxable_year requires a cash_basis taxpayer to include foreign_earned_income in the denominator of the disallowance fraction in the year of receipt sec_911 a of the code by its terms of the code by its terms attributable to services performed by such individual during the period requires in pertinent part that foreign_earned_income be classifiable as compensation_for the performance of personal services in a foreign_country by a qualified_individual sec_911 b applying subparagraph a applies only for purposes of determining the limitation on the amount excludable section changes the taxable_year in which the taxpayer may include or exclude the compensation or claim foreign tax_credits see sec_451 for taxes paid_or_accrued on the compensation sec_1_911-3 of the regulations sec_905 sec_1_905-1 and sec_1_911-6 changes the meaning of received during the taxable_year in the definition of the denominator of the disallowance fraction thus neither section for purposes of neither therefore taxpayers properly included amount b in the denominator of the disallowance fraction in their return for year sec_1 because taxpayers received amount b c of the regulations in year amount b is attributable to personal services performed in foreign_country while taxpayers were qualified individuals sec_911 a regulations services that generated it the income is earned_income b this rule relates the income to the personal this rule also relates the income to the foreign of the code and sec_1_911-3 of the for purposes of determining whether sec_911 and section country where the services were performed for purposes of determining whether the income is foreign_source_income a during which the taxpayers were qualified individuals for purposes of determining whether this specific foreign_earned_income is foreign_earned_income that taxpayers may elect to exclude finally this rule relates the income to the period sec_911 section amount b is considered received in the year in which the sec_911 b is attributable were performed year this rule relates foreign_earned_income of the code and sec_1_911-3 of is received to the year in which it was earned so services to which amount b the regulations whenever it that the limitation for that year is applicable for purposes of determining the limitation on the amount excludable this rule does not specify the year in which the exclusion may be in the taken for u s tax purposes case of taxpayers who are cash_basis taxpayers foreign_earned_income is excludable in the year of receipt e see sec_1_911-3 and sec_1_911-3 sec_911 b it applies only sec_1 the disallowance fraction is used only to determine the amount of foreign tax attributable to the excluded income so as to eliminate the double benefit of applying both the sec_911 exclusion_from_gross_income and the sec_901 foreign_tax_credit to the same income deduction or credit for foreign taxes paid_or_accrued nor does it affect the timing of the income inclusion c iii sec_1_905-1 and sec_451 it does not affect the timing of the of the regulations sec_905 sec_1 of the code although we agree with the taxpayers that amount b is included in the denominator of the disallowance fraction for year we have noted other problems with the taxpayers' computations because neither examination nor the taxpayer have submitted these other issues to us for review these other issues are beyond the scope of this technical_advice_memorandum concluston taxpayers properly included amount b in the denominator of the disallowance fraction in their return for year because taxpayers received amount b the regulations sec_1_911-6 of in year this technical_advice_memorandum is directed only to the taxpayer who requested it provides that it may not be used or cited as precedent sec_6110 of the code -end-
